Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 31, 2008 Item 3 News Release The news release dated October 31, 2008 was disseminated via Stockwatch. Item 4 Summary of Material Change Gordon Davis, CEO and Chairman of Canplats Resources Corporation, reports that Robert Quartermain has resigned from the Board of Directors of Canplats effective today, Oct 31, 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 31, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.683.8218 Item 9 Date of Report Dated at Vancouver, BC, this 3rd day of November, 2008. October 31, 2008 TSX Venture Symbol: CPQ ROBERT QUARTERMAIN RESIGNS FROM CANPLATS’ BOARD Vancouver – Gordon Davis, CEO and Chairman of Canplats Resources Corporation (TSX Venture: CPQ), reports that Robert Quartermain has resigned from the Board of Directors of Canplats effective today, Oct 31, 2008.“Bob Quartermain has been contributing as a director of Canplats since joining the board in 2000.Bob was supportive of the company’s move to exploration in Mexico, which has been successful with the discovery of the Camino Rojo deposit.
